DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed November 5, 2021 has been entered.

Information Disclosure Statement
Applicant’s multiple Information Disclosure Statements (IDS) submitted on
December 13, 2021 (81 pages) and January 5, 2022 (5 pages) have been
received, and entered into the record. However, it is impractical for the Examiner to
review the references thoroughly with the number of references cited in this case. By
initializing each of the cited references on the accompanying 1449 forms, the Examiner
is merely acknowledging the submission of the cited references and merely indicating
that only a cursory review has been made of the cited references.
MPEP § 2004.13 states:
"It is desirable to avoid the submission of long lists of documents if it can be
avoided. Eliminate clearly irrelevant and marginally pertinent cumulative
information. If a long list is submitted, highlight those documents which have
been specifically brought to applicant's attention and/or are known to be of
most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F.
Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th
Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc.,
48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)."

information is not satisfied by presenting a patent examiner with "a mountain of largely
irrelevant [material] from which he is presumed to have been able, with his experience
and with adequate time, to have found the critical [material]. It ignores the real world
conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co.,
722 F.2d 1556, 1573 [220USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851
(1984). Patent applicant has a duty not just to disclose pertinent prior art references but
to make a disclosure in such a way as not to "bury" it within other disclosures of less
relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc.,
24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at
1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260,
at 272 (S.D. FI. 1972).

Allowable Subject Matter
Claims 1, 3-5, 7-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, 7-13 and 15-20 are allowable over the prior art because Claim 1 sets forth the light source is configured to emit at least a first wavelength and a second wavelength collimated light color sequentially; a first plurality of grating elements for diffracting the first wavelength of light out of the light guiding structure into a first set of output paths and a second plurality of grating elements for diffracting the second waveguide light out of the light guiding structure into a second set of output paths substantially overlapping the first set of output paths, wherein the first plurality of grating elements and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/PEGGY A NEILS/Primary Examiner, Art Unit 2875